DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Applicant’s election of Species A (i.e., a single and specific cell penetrating peptide as palmitoyl-GG-RKKRRQRRR (SEQ ID NO: 28); Species B (i.e., a single and specific hydrophobic domain as palmitoyl); Species C (i.e., a single and specific carbohydrate as palmitic acid); Species D (i.e., a single and specific alkyl chain as CH3(CH2)13 from palmitoyl); and Species E (i.e., a single and specific biologically active molecule as a steroid) in the reply filed on February 21, 2019, is acknowledged. 
Please note that although, Applicant’s elect palmitic acid as a single and specific carbohydrate, as discussed in the “Claim Interpretation” section below, palmitic acid is not a carbohydrate, but rather is a fatty acid.  As such, claim 3 is considered as being elected. 
Please note that instant claim 1 has been amended to include the elected cell penetrating peptide, which was previously canceled.  As such, claim 7 has been withdrawn from consideration.

Status of Claims
Claims 1-20 were originally filed on December 13, 2017. 
The amendment received on October 31, 2019, canceled claims 9 and 15; and amended claims 1, 3, 10, 12, and 16.  The amendment received on July 6, 2020, amended claims 1 and 12.  The amendment received on January 11, 2021, amended claims 1 and 12; and added new claims 21-23.  The amendment received on August 25, 2021, canceled claims 21-23; and amended claims 1, 12, and 18.  The amendment received on February 3, 2022, amended claims 1, 7, 12, and 18. 
Claims 1-8, 10-14, and 16-20 are currently pending and claims 1-4 and 10 are under consideration as claims 5-8, 11-14, and 16-20 are withdrawn from further consideration pursuant to 37 species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 21, 2019.

Priority
The present application is a continuation of U.S. Non-Provisional Application No. 14/963,155, filed on December 8, 2015, which claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/088,813 filed December 8, 2014.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on April 9, 2018, is being considered by the examiner.  Note that it appears that the Examiner had not reviewed this IDS inadvertently.  However, consideration is now acknowledged. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claim 1 regarding the cell penetrating peptide (CPP) as closed-ended requiring the 100% identity to SEQ ID NO: 17 and the same length.  As such, the scope of claim 1 regarding the CPP is analogous to “consisting of SEQ ID NO: 1” above given that “is” is construed as analogous to consisting of.  However, it is noted that the carrier molecule utilizes the transitional phrase, “comprising”, and thus, although the CPP itself cannot have any N- and/or C-terminal additions, the carrier molecule does encompass additional components where these components can be conjugated to the CPP. 

Claim Interpretation
	Please note that the Examiner is interpreting the scope of claim 1 as open-ended where the composition requires at least two components: (a) a carrier molecule and (b) a biologically active 
Furthermore, the scope of claim 1 requires that the carrier molecule is non-covalently associated with the biologically active molecule in one of a micelle or a liposome.  However, the specification does not define what is encompassed by a non-covalent association.  Pursuant to MPEP 2111.01, “[u]nder a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.”  As such, non-covalent interactions enable one large molecule to bind specifically but transiently to another (See Lodish H, Berk A, Zipursky SL, et al. Molecular Cell Biology. 4th edition. New York: W. H. Freeman; 2000. Section 2.2, Noncovalent Bonds. Available from: https://www.ncbi.nlm.nih.gov/books/NBK21726/, 9 pages at pg. 1, 1st paragraph) (cited in the Action mailed on 5/1/19).  Lodish et al. further discloses that there are four main types of noncovalent bonds in biological systems: hydrogen bonds, ionic bonds, van der Waals interactions, and hydrophobic bonds (See Lodish article, pg. 9, 2nd bullet point).  Therefore, the claimed non-covalent association between the carrier molecule and the biologically active molecule encompasses any type of non-covalent interaction.  Moreover, it is noted that how the carrier molecule and biologically active molecule are associated is not limited; meaning that the carrier molecule can be non-covalently associated to the biologically active molecule by being part of the micelle or liposome or directly non-covalently associated to the biologically active molecule.  Thus, the broadest reason interpretation of claim 1 encompasses that the carrier molecule is not required to be directly non-covalently associated to the biologically active molecule.  Such an interpretation is supported by the specification, which teaches that in particular embodiments, carrier molecules associate non-covalently with one or more hydrophobic, lipophilic, or amphiphilic portions of another molecule wherein such a molecule can be the biologically active molecule(s) or a part of a delivery system for the carrier molecules which contains the biologically active molecule(s) (See present specification, paragraph [0037]).  

Response to Arguments
Applicant’s arguments, see Response, filed 2/3/22, with respect to the claim objection have been fully considered and are persuasive.  The objection of claim 7 has been withdrawn.

Applicant’s arguments, see Response, filed 23/22, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1-4 as being unpatentable over O’Mahony et al. U.S. Patent No. 6,780,846 B1 issued on August 24, 2004 (cited in the Action mailed on 8/6/21) in view of Ward et al. U.S. Publication No. 2014/0335192 A1 published on November 13, 2014 has been withdrawn. 

Applicant’s arguments, see Response, filed 23/22, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1 and 7 as being unpatentable over O’Mahony et al. U.S. Patent No. 6,780,846 B1 issued on August 24, 2004 (cited in the Action mailed on 8/6/21) in view of Ward et al. U.S. Publication No. 2014/0335192 A1 published on November 13, 2014, and further in view of Ahmed et al. U.S. Publication No. 2011/0212028 A1 published on September 1, 2011 (cited in the Action mailed on 5/1/19) has been withdrawn.

Applicant’s arguments, see Response, filed 23/22, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1 and 10 as being unpatentable over O’Mahony et al. U.S. Patent No. 6,780,846 B1 issued on August 24, 2004 (cited in the Action mailed on 8/6/21) in view of Ward et al. U.S. Publication No. 2014/0335192 A1 published on November 13, 2014, and further in view of McKay et al., Holland-Frei Cancer Medicine, 6th Ed., Kufe et al., eds., BC Decker Inc., 9 pages (2003) (cited in the Action mailed on 5/1/19) has been withdrawn.

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 is directed to where the carrier molecule is amphiphilic.  Claim 3 is directed to where the carrier molecule comprises at least one fatty acid moiety.  Claim 4 is directed to where the carrier molecule comprises at least one alkyl chain.  However, claims 2-4 are each dependent upon claim 1, which recites that the carrier molecule comprises one of SEQ ID NO: 27 or 28.  When the carrier molecule comprises SEQ ID NO: 28, the carrier molecule already is amphiphilic, comprises at least one fatty acid moiety (i.e., palmitoyl), and comprises at least one alkyl chain (i.e., the alkyl chain in palmitoyl).  Although it is noted that claims 2-4 further limit when the carrier molecule comprises SEQ ID NO: 27, claim 1 encompasses embodiments (i.e., SEQ ID NO: 28) that result in claims 2-4 not further limiting the scope of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Please note that the Examiner is interpreting the scope of claims 2-4 such that if a reference or combination of references anticipate and/or render obvious SEQ ID NO: 28, the reference or combination of references would necessarily anticipate and/or render obvious claims 2-4. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sardan et al., Faraday Discuss. 166:269-283 (2013) (cited in the Action mailed on 5/1/19), alone or as evidenced by “Nile Red”, ThermoFisher Scientific, available online at https://www.thermofisher.com/order/catalog/product/N1142, 3 pages (accessed on 5/24/17) (cited in the Action mailed on 5/1/19), in view of Neuman U.S. Publication No. 2006/0014712 A1 published January 19, 2006 (cited in the Action mailed on 5/1/19), Tung et al., Bioorgan. Med. Chem. 10:3609-3614 (2002) (cited in the Action mailed on 5/1/19), Klein et al., Prot. Eng. Des. Selection 27:325-330 (October 2014) (cited in the Action mailed on 5/1/19), and Ahmed et al. U.S. Publication No. 2011/0212028 A1 published on September 1, 2011 (cited in the Action mailed on 5/1/19).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01
For claims 1-4, with respect to a composition comprising (a) a carrier molecule and (b) a biologically active molecule as recited in claim 1; with respect to where the carrier molecule is amphiphilic as recited in claim 2; with respect to where the carrier molecule comprises at least one fatty acid as recited in claim 3; and with respect to where the carrier molecule comprises an alkyl chain as recited in claim 4: 
Sardan et al. teaches noncovalent strategies in order to associate cell penetrating peptides with liposomes thereby avoiding chemical modifications that lead to a decrease in the peptide integration efficiency and possibly loss of biological activity (See Sardan article, pg. 274, last paragraph to pg. 275, 1st paragraph).  The use of amphiphilic peptides is a promising approach due to their resemblance to phospholipids (See Sardan article, pg. 275, 1st paragraph).  As such, Sardan et al. designed and synthesized an arginine-rich peptide sequences, lauryl-PPPPRRRR-Am, which was integrated into st paragraph; Scheme 1).  As depicted in Scheme 1a, the chemical structure of peptide amphiphile (PA) lauryl-PPPPRRRR-Am, contains a hydrophobic domain wherein the hydrophobic domain is an alkyl chain (i.e., lauryl) and a cell-penetrating peptide (i.e., RRRR).  Thus, the peptide amphiphile taught by Sardan et al. satisfies the claim limitations with respect to a carrier molecule as recited in claim 1; with respect to where the carrier molecule is amphiphilic as recited in claim 2; with respect to where the carrier molecule comprises at least one fatty acid as recited in claim 3; and with respect to where the carrier molecule comprises an alkyl chain as recited in claim 4.  
Plus, Sardan et al. teaches that the liposomes are either loaded with hydrophobic (Nile red or paclitaxel) or hydrophilic (rhodamine B or doxorubicin-HCl) molecules (See Sardan article, pg. 275, 1st paragraph; Scheme 1).  Thus, Sardan et al. teaches encapsulating Nile red, paclitaxel, rhodamine B, or doxorubicin-HCl as biologically active molecules.  Therefore, the teachings of Sardan et al. satisfy the claim limitation with respect to a biologically active molecule as recited in claim 1.  Although, Sardan et al. does not expressly teach that the carrier molecule (i.e., DOPG/cholesterol/PA integrated liposomes) and the biologically active molecule are in a composition, given that the claimed composition comprises two components, i.e., a carrier molecule and a biologically active molecule, it would follow that the teachings of Sardan et al. satisfy the claim limitation of a composition comprising a carrier molecule and a biologically active molecule as recited in claim 1. 

For claim 1, with respect to wherein the carrier is non-covalently associated with the biologically active molecule in a liposome:
Sardan et al. teaches that the PA is non-covalently associated with the liposome as depicted in Scheme 1(c) (See Sardan article, pg. 275, 1st paragraph; Scheme 1).  Although, Sardan et al. does not expressly teach that the carrier amphiphilic CPP is directly non-covalently associated with the biologically active molecule, as discussed in the "Claim Interpretation" section above, it is clear from Scheme 1(c) of Sardan et al. that the biologically active molecule (i.e., Nile red, paclitaxel, rhodamine B, or doxorubicin HCl) is associated with the liposome components including the carrier amphiphilic CPP.  It is further clear from Scheme 1(c) that the association between the encapsulated biologically active molecule is not a 

	For claim 1, with respect to where the CPP is (Gly)p – RKKRRQRRR – (Gly)q wherein p is 2 and q is 0 (SEQ ID NO: 10):
Sardan et al. teaches that the importance of cell penetrating peptides including HIV-TAT derived peptides, oligoarginines, and chimeric cell penetrating peptides has been emphasized in several studies for the delivery of therapeutic agents to target cells (See Sardan article, pg. 270, 2nd full paragraph).  Further, Sardan et al. designed an arginine-rich CPP amphiphile molecule and examined its integration into a liposomal formulation of DOPG phospholipid in the presence of cholesterol (See Sardan article, pg. 270, 3rd full paragraph).  The arginine-rich CPP is lauryl-PPPP-RRRR-Am wherein the lauryl group is a hydrophobic alkyl chain domain, the PPPP is a polyproline linker domain, and the RRRR is a polyarginine CPP domain.  However, Sardan et al. does not teach that the hydrophobic group is a palmitoyl group, the linker group is a Gly-Gly linker, or that the CPP is Tat49-57, i.e., RKKRRQRRR.
	With respect to the RKKRRQRR CPP (i.e., a TAT-derived peptide), Neuman teaches compositions comprising a cell penetrating peptide, a cell penetrating inhibitor, a compound of interest such as a reporter molecule or a therapeutic agent, and a cleavage site which when acted upon by a cleaving agent disinhibits the cell penetrating peptide to permit entry of the compound of interest into the target cell (See Neuman specification, paragraph [0008], [0018]-[0019]).  Neuman also teaches that the cell penetrating peptides may be based on known peptides including viral peptides, for example, Tat protein (See Neuman specification, paragraph [0009]).  Plus, Neuman teaches that peptides with cell penetrating properties include, by way of example, penetrating Tat-derived peptides, arginine-rich 49KKRRQRRR57, from HIV-tat protein is one of the shortest peptides having membrane translocation property, and has been used to deliver fluorochromes, chelators, peptides, and even nanometer size particles into various cell types (See Tung article, abstract; pg. 3609, col. 2, 1st paragraph).  Thus, the teachings of Neuman and Tung et al. suggest that cell penetrating peptides were known to include Tat-derived peptides such as the nonapeptide, R49KKRRQRRR57, from HIV-tat protein, and arginine-rich peptides.  
	With respect to the Gly-Gly linker at the N-terminus of the Tat-derived peptide, Neuman teaches that in order to maintain activity of the various portions or elements of the compositions, linkers may be used (See Neuman specification, paragraph [0103]).  The linkers may be chemical linkers, nucleic acid linkers, or peptide linkers, as is well known in the art (See Neuman specification, paragraph [0103]).  Useful linkers include glycine polymers (G)n, glycine-serine polymers (including, for example, (GS)n, (GSGGS)n where n is an integer of at least one), glycine-alanine polymers, alanine-serine polymers, and other flexible linkers as will be known and appreciated by those in the art (See Neuman specification, paragraph [0103]).  Glycine and glycine-serine polymers are advantageous since both of these amino acids are relatively unstructured, and therefore may be able to serve as a neutral tether between components (See Neuman specification, paragraph [0103]).  As such, Neuman teaches where the peptide linkers are flexible linkers including (G)n where n is at least one thereby encompassing a Gly-Gly linker.  
Additionally, Klein et al. teaches that the successful construction of fusion proteins relies on the proper choice of a protein linker as direct fusion of two domains can lead to compromised biological nd full paragraph).  Flexible linkers are generally composed of small, non-polar or polar residues such as Gly, Ser, and Thr (See Klein article, pg. 325, col. 2, 2nd full paragraph).  Polyglycine linkers have also been evaluated but the addition of a polar residue such as serine can reduce linker-protein interactions and preserve protein function (See Klein article, pg. 325, col. 2, 2nd full paragraph).  Due to their flexibility, these linkers are unstructured and thus provided limited domain separation in a previous study (See Klein article, pg. 325, col. 2, 2nd full paragraph).  As a result, more rigid linkers including polyproline motifs have been developed (See Klein article, pg. 325, col. 2, 2nd full paragraph).  As such, Klein suggests that there are three different types of linkers utilized including flexible glycine linkers and rigid polyproline linkers. 
With respect to where the hydrophobic domain is palmitoyl, Ahmed et al. teaches a system for intracellular cargo delivery comprising a new series of molecules that overcome the drawbacks for non-covalent gene delivery, i.e., low and heterogeneous delivery as well as toxicity (See Ahmed specification, paragraph [0015]).  The system comprises compounds which are improved CPPs with fatty acid modifications which can be utilized for efficient delivery of a wide variety of oligonucleotides without the toxicity of the delivery agents (See Ahmed specification, paragraph [0015]).  Ahmed et al. further teaches that the system designed for intracellular cargo delivery comprises at least one component A chosen from aliphatic linear or branched moieties with at least 4 carbon and/or cyclic ring systems comprising 2-4 rings which may contain several hetero atoms chosen from N, S, O and P, wherein component(s) A is (are) attached to a cell penetrating peptide B and/or a non-peptide analogue thereof, and in which the delivery system is capable of delivering a cargo by covalent or non-covalent attachment (See Ahmed specification, paragraph [0048]).  More specifically, the aliphatic component A may be 4-30 carbon atoms and may be a fatty acid (See Ahmed specification, paragraph [0060]).  Ahmed et al. also teaches that the fatty acid may comprise 10-30 carbon atoms and can be chosen from stearic acid or a C18 derivate thereof or lauric-, myristic-, palmitic-, arachidic-, and behenic acid, attached to a side chain residue, C- or N-terminally on the cell penetrating peptide (See Ahmed specification, paragraph [0060]).  As such, the teachings of Ahmed et al. suggest that adding a hydrophobic fatty acid domain such as lauric acid or palmitic acid to the N-terminus of a CPP is known in the art. 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Sardan et al. does not expressly teach where the carrier molecule is palmitoyl-GGRKKRRQRRR as recited in claim 1.  However, the teachings of Neuman, Tung et al., Klein et al., and Ahmed et al. cure this deficiency by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

	Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to RKKRRQRR as the CPP domain as recited in claim 1, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Sardan et al. and utilize an amphilphilic carrier molecule wherein the CPP domain is R49KKRRQRRR57 derived from the HIV-tat protein in lieu of the polyarginine, RRRR, domain thereby resulting in a composition comprising a carrier molecule comprising lauryl-PPPPRKKRRQRRR and a biologically active molecule wherein the carrier molecule is non-covalently associated with the biologically active molecule in a liposome.  An ordinary skilled artisan would have been motivated to follow Sardans' teachings as modified by Neuman and Tung et al. with a reasonable expectation of success in doing so, because peptides with cell penetrating properties were known to include arginine-rich peptides and HIV-tat peptides such as R49KKRRQRRR57 as taught by Neuman and Tung et al., and therefore, substituting an HIV-tat peptide such as R49KKRRQRRR57 in place of the polyarginine peptide would support the delivery of cargo across the cell membrane by constituting the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

With respect to the where the linker domain is Gly-Gly domain as recited in claim 1, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Sardan et al. and utilize an amphilphilic carrier molecule comprising a cell penetrating domain of RKKRRQRR, a hydrophobic domain is a lauryl group, and the linker is substituted with Gly-Gly in lieu of PPPP thereby resulting in a composition comprising a carrier molecule comprising lauryl-GGRKKRRQRRR and a biologically active molecule wherein the carrier molecule is non-covalently associated with the biologically active molecule in a liposome.  An ordinary skilled artisan would have been motivated to follow Sardans' teachings as modified by Neuman and Klein et al. and would have had a reasonable expectation of success in doing so, because peptide linkers including glycine linkers such as (G)n where n is at least one were known be advantageous given that glycine is relatively unstructured thereby serving as a neutral tether between components as taught by Neuman and because linkers were known to encompass flexible linkers and rigid linkers as taught by Klein et al., and therefore, substituting a Gly-Gly linker in place of the PPPP linker as the linker domain of the carrier molecule would support the delivery of cargo across the cell membrane by constituting the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

With respect to where the hydrophobic domain is palmitoyl domain as recited in claim 1, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Sardan et al. and utilize an amphilphilic carrier molecule wherein the hydrophobic domain is palmitoyl in lieu of lauryl thereby resulting in a composition comprising a carrier molecule comprising palmitoyl-GGRKKRRQRRR and a biologically active molecule wherein the carrier molecule is non-covalently associated with the biologically active molecule in a liposome.  An ordinary skilled artisan would have been motivated to follow Sardans' teachings as modified by Ahmed et al. and would have had a reasonable expectation of success in doing so, because systems comprising compounds which are KSR.

Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because the combined teachings of the references are fairly suggestive of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sardan et al., Faraday Discuss. 166:269-283 (2013) (cited in the Action mailed on 5/1/19), alone or as evidenced by “Nile Red”, ThermoFisher Scientific, available online at https://www.thermofisher.com/order/catalog/product/N1142, 3 pages (accessed on 5/24/17) (cited in the Action mailed on 5/1/19), in view of Neuman U.S. Publication No. 2006/0014712 A1 published January 19, 2006 (cited in the Action mailed on 5/1/19), Tung et al., Bioorgan. Med. Chem. 10:3609-3614 (2002) (cited in the Action mailed on 5/1/19), Klein et al., Prot. Eng. Des. Selection 27:325-330 (October 2014) (cited in the Action mailed on 5/1/19), and Ahmed et al. U.S. Publication No. 2011/0212028 A1 published on September 1, 2011 (cited in the Action mailed on 5/1/19), as applied to claim 1 above, and further in view of McKay et al., Holland-Frei Cancer Medicine, 6th Ed., Kufe et al., eds., BC Decker Inc., 9 pages (2003) (cited in the Action mailed on 5/1/19), as applied to claim 10 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)


For claim 10, with respect to where the biologically active molecule is a compound that absorbs UV light as recited in claim 10:
Sardan et al. encapsulates Nile red or rhodamine B within the liposome (See Sardan article, pg. 275, 1st paragraph; Scheme 1).  As such, Nile red or rhodamine B are compounds that absorb UV light.  For example, Nile red is almost non-fluorescent in water and other polar solvents but undergoes fluorescence enhancement and large absorption and emission blue shifts in nonpolar environments (excitation/emission maxima ~552/636 nm in methanol) (See ThermoFisher article, pg. 1).  Thus, Nile red constitutes a biologically active molecule wherein the molecule is a compound that absorbs UV light as recited in claim 10.

For claim 10, with respect to where the biologically active molecule is a steroid or steroidal compound as elected for Species E:
Sardan et al. teaches that the liposomes are either loaded with hydrophobic (Nile red or paclitaxel) or hydrophilic (rhodamine B or doxorubicin-HCl) molecules (See Sardan article, pg. 275, 1st paragraph; Scheme 1).  Thus, Sardan et al. teaches encapsulating Nile red, paclitaxel, rhodamine B, or doxorubicin-HCl as biologically active molecules.  As such, Sardan et al. teaches that the biologically active molecule can be an anti-cancer agent. 
McKay et al. teaches that corticosteroids can be used as an anti-cancer agent for the treatment of certain lymphoid neoplasms and endocrine-responsive cancers (See McKay article, pg. 1, 1st paragraph).  More specifically, for treating acute lymphoblastic leukemia McKay et al. teaches that prednisone or dexamethasone can be administered to children (See McKay article, pg. 1, 2nd paragraph).  Moreover, McKay et al. teaches that other cytotoxic agents can be co-administered with prednisone such as doxorubicin (See McKay article, pg. 1, 2nd paragraph).
For treating chronic lymphocytic leukemia, McKay et al. teaches that a combination of cyclophosphamide, doxorubicin, vincristine, and prednisolone can be used (See McKay article, pg. 2, 3rd rd full paragraph).  
For treating Hodgkin lymphoma, McKay et al. teaches that corticosteroids alone can achieve worthwhile objective results in 66% of Hodgkin lymphoma patients resistant to alkylating agents (See McKay article, pg. 2, last paragraph).  Alternatively, McKay et al. teaches a non-glucocorticoid regimen for treating Hodgkin lymphoma patients including doxorubicin (See McKay article, pg. 3, 1st paragraph).  Thus, the teachings of McKay et al. suggest that corticosteroids and doxorubicin can act as ant-cancer agents.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Sardan et al. does not expressly teach that the biologically active molecule is a steroid or steroidal compound as recited in claim 10.  However, the teachings of McKay et al. cure this deficiency by constituting the simple substitution of one known element for another to obtain predictable results pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the biologically active molecule is a steroid or steroidal compound as recited in claim 10, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Sardan et al. and substitute a corticosteroid as the biologically active molecule in lieu of doxorubicin in order to utilize the resulting liposome for cancer therapy such as in the treatment of Hodgkin Lymphoma.  An ordinary skilled artisan would have been motivated to follow Sardans' teachings as modified by McKay et al. and would have had a reasonable expectation of success in doing so, because corticosteroids and doxorubicin were known to be useful as anti-cancer agents for the treatment of lymphoid neoplasms such as in the treatment of Hodgkin Lymphoma as taught by McKay et al., and therefore, substituting a corticosteroid in place of doxorubicin as the biologically active molecule would support the utilization of the resulting liposome for cancer therapy such as in the KSR.
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because the combined teachings of the references are fairly suggestive of the claimed invention.

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654